 


110 HR 1546 IH: To authorize members of the Armed Forces receiving outpatient care at Walter Reed Army Medical Center to receive such care through the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1546 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Hall of New York (for himself, Mr. Boucher, Ms. Corrine Brown of Florida, Mr. Crowley, Mr. Hare, Mr. Higgins, Mr. Hinchey, Mr. Holt, Ms. Hooley, Mrs. Maloney of New York, Ms. Norton, Mr. Rahall, Mr. Space, and Mr. Welch of Vermont) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize members of the Armed Forces receiving outpatient care at Walter Reed Army Medical Center to receive such care through the Department of Veterans Affairs, and for other purposes. 
 
 
1.Outpatient care from Department of Veterans Affairs for members of the Armed Forces receiving such care at Walter Reed Army Medical Center
(a)Option To receive careThe Secretary of Defense shall, upon the election of any member of the Armed Forces receiving outpatient care at or through Walter Reed Army Medical Center, Maryland, transfer such member to the Secretary of Veterans Affairs for the receipt of outpatient care from the Secretary of Veterans Affairs.
(b)Information on available careIn order to assist members of the Armed Forces described in subsection (a) in making the election authorized by that subsection, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly provide such members such information on the nature and quality of outpatient care services available at applicable facilities of the Department of Veterans Affairs as such members may require to make the election.
(c)Provision of care
(1)In generalThe Secretary of Veterans Affairs shall provide outpatient care to each member of the Armed Forces making an election under subsection (a) at the facility of the Department of Veterans Affairs capable of providing such care that is located nearest to the permanent duty station or residence (as selected by such member) of such member.
(2)CostThe cost of the provision of outpatient care to members of the Armed Forces under this section shall be borne by the Department of Defense.
(d)Memorandum of understandingThe Secretary of Defense and the Secretary of Veterans Affairs shall enter into a memorandum of understanding in order to carry out this section. The memorandum shall include mechanisms for payment by the Department of Defense of the costs of care under this section in accordance with subsection (c)(2).
(e)Military statusThe transfer of a member of the Armed Forces under this section shall not effect the military status of such member, or the eligibility or entitlement of such member to pay, allowances, and other benefits as a member of the Armed Forces under law.
(f)Termination
(1)In generalThis section shall cease to be in effect 60 days after the date on which the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives a certification of each the following:
(A)That the Department of Defense completes the processing of status claims of members of the Armed Forces who receive outpatient care at Walter Reed Army Medical Center not later than 60 days after the date on which such members present such claims.
(B)That the outpatient care buildings at Walter Reed Army Medical Center—
(i)are structurally sound, free of infestation, and free of mold;
(ii)provide heat and air-conditioning; and
(iii)have working plumbing.
(C)That the case manager positions and psychological counselor positions at Walter Reed Army Medical Center are fully staffed for outpatient care.
(2)Continuation of careNotwithstanding the termination of this section under paragraph (1), the Secretary of Veterans Affairs shall continue to provide outpatient care after the date of termination to members of the Armed Forces who were transferred before the date of termination in accordance with the provisions of this section. 
 
